Citation Nr: 1759782	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the right knee.

2. Entitlement to service connection for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976, from October 1991 to January 1992, and from April to July 1996. She also had other service during unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). The Board remanded the appeal in February 2015 for additional development. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2014. A copy of the hearing transcript is of record and has been reviewed. 


FINDING OF FACT

Arthritis in the right and left knees originated during active service.


CONCLUSION OF LAW

The criteria for service connection for right and left knee arthritis have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) and is considered an organic disease of the nervous system. Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. §§ 1111, 1132. 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of her service. But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and she has the burden of establishing aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306 . 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches. Cotant v. Principi, 17 Vet. App. 116 (2003). 

Independent medical evidence generally is needed to support a finding that the pre-existing disability increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation. Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 . When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the Veteran's May 1976 report of medical history for service entrance the Veteran stated that she had knee surgery at the age of 28. The clinician noted that the Veteran had a surgical scar that measured 10 centimeters on the antero-medial aspect of the left knee. The lower extremities were deemed normal. 

A June 1976 service examination notes that the Veteran was treated for a left knee strain after completing an obstacle course. The clinician indicated that the Veteran had a calcium deposit removed from her left knee three years preceding the examination and that she occasionally experienced swelling.

In a July 1976 service treatment record (STR), the Veteran was treated for left knee strain and a history of knee surgery was noted.

In a January 1977 Report of Medical History the Veteran again indicated that she had knee surgery at age 28. She specified that the surgery removed a calcium deposit under her left patella. The clinician noted a surgical scar on the antero-medial aspect of the left knee and opined that the Veteran's lower extremities were normal.

In Reports of Medical History completed in January 1981 and April 1985, the Veteran indicated that she did not have "trick" or locked knee, although her left knee would swell on exertion. The reports reflects that she underwent left knee surgery at the age of 25. The clinician indicated that she had a normal range of motion of the lower extremities and no joint laxity.

In Reports of Medical History completed in May 1989, January 1993, and January 1998, the Veteran indicated that she did not have "trick" or locked knee. 
The clinicians also indicated that the Veteran had normal lower extremities except for a scar on the antero-medial aspect of the left knee.

A November 2002 service treatment record documents the Veteran's treatment for right-sided antero-lateral knee pain that began while carrying a mobility bag down a set of stairs during a training exercise. The Veteran was treated for acute patella-femoral syndrome in her right knee.

A March 2011 X-ray study revealed a small chip fracture of the superior-lateral patella of indeterminate age, a small suprapatellar joint effusion, and mild osteoarthritic degenerative changes. A May 2011 VA treatment record reports treatment for mild osteoarthritis in both knees.

A September 2011 X-ray study indicates a small chip fracture of the superior-lateral patella of intermediate age and degenerative changes in the right compartments. 

In October 2012, the Veteran was afforded a VA examination. The Veteran reported hitting her right knee with a backpack and had a left knee arthroscopy in 1974 to remove a calcium deposit. The examiner opined that the Veteran currently had bilateral knee arthritis that was not related to her service, as the examiner said there was no indication in the service treatment records that the Veteran was ever seen for a knee problem. The Board affords this examination less probative value for a conclusion that is not supported by an accurate assessment of the record. 

In a June 2013 lay statement, a former serviceman described the intensely physical job that the Veteran had in the National Guard and stated that the Veteran had to drag heavy hoses and climb in and out of a truck.

In her September 2014 hearing testimony the Veteran testified that she had surgery on her left knee before entering active duty. She stated that getting in and out of high trucks while in the service aggravated her left knee. The Veteran stated that her right knee began to bother her in after she hit it with her chemical gear while on a stairwell in preparation for an inspection while in the National Guard. The Veteran also stated that she was diagnosed with arthritis in her right knee in 2002 by a physician at Selfridge Airforce base. 

In June 2017, the Veteran was afforded a VA examination. The Veteran reported a history of left knee surgery prior to service and that she aggravated her left knee during service when getting in and out of a high truck. The Veteran indicated that she injured her right knee during an in-service training exercise in 2003 or 2004. The examiner concluded the Veteran's right and left knee degenerative joint disease did not preexist service and were not permanently worsened as a result of service. The examiner noted that the Veteran was diagnosed with right knee arthritis in March 2011 and left knee arthritis in May 2011, which was after service separation, and likely due to the natural progression of the aging process. 

The Board finds that service connection for arthritis in both knees is warranted. Firstly, the Veteran's military duties are consistent with the in-service trauma as described. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

The evidence establishes that the Veteran had a preexisting surgery to her left knee and had complaints of left knee pain and swelling in service. However, the Veteran had complaints of right knee pain after an in-service injury in November 2002. Although the medical examiners have stated arthritis was not diagnosed until 2011 the record is not clear when arthritis actually manifested. The Veteran's May 2011 X-Ray studies indicate already existing osteoarthritis and there is no clear evidence to indicate that arthritis had been present for some time prior to the May 2011 X-Rays. 

Where the record contains both in-service and post-service diagnoses of a chronic disorder or in-service symptoms (in this case, knee pain), no medical opinion as to etiology is necessary to grant service connection. See Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008). The Board will therefore grant the benefit of the doubt to the Veteran and grant service connection. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


